Title: From John Adams to Benjamin Rush, 6 February 1805
From: Adams, John
To: Rush, Benjamin



Dear Sir
Mount Wollaston - Alias Quincy Feby. 6. 1805

It seemeth unto me that you and I ought not to die without saying good-bye or bidding each other Adieu. Pray how do you do? How does that excellent Lady Mrs: Rush; How are the young ladies? Where is my Surgeon & Lieut? How fares the lawyer?
Two learned & famous Physicians, Sydenham & Rush have taught us, that the plague & the yellow fever, and all other epidemic diseases when they prevail in a City convert all other  disorders into plague. I cannot help thinking that Democracy is a distemper of this kind, and when it is once set in motion and obtains a majority it converts every thing, good bad and indifferent into the dominant Epidemic. Here is our good old New England, almost as far gone as the United Irishmen in Pennsylvania—as some people think & say, I am not however of that opinion yet. In good faith my old friend are Pennsylvania and New York at present in the system of their true interests? Has our old friend McKean assisted in conjuring up a spirit from the vasty deep that he is unable to lay? Let me put a few questions to your conscience for I know you have one. Is the present State of the Nation Republican enough? Is virtue the principle of our Government? Is honor? Or is ambition and avarice adulation, baseness, covetousness, the thirst of riches, indifference concerning the means of rising and enriching, the contempt of principle, the Spirit of party and of faction, the motive and the principle that governs? These are Serious and dangerous questions; but serious men ought not to flinch from dangerous questions.—My Thomas and I have been reading together the Impeachments in the State Trials and we find that all Nations are too much alike.
My family unite with me in presenting respects and assurance of old regard to you and yours.
J.A.